Citation Nr: 0931595	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected posttraumatic stress disorder (PTSD), currently 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1964 to February 
1973.  The Board recognizes the Veteran's service in Vietnam 
from May 1967 to July 1967 and his receipt of the Combat 
Infantry Badge.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In a statement dated in October 2008, the 
Veteran withdrew issues of entitlement to service connection 
for anti-social personality disorder, cocaine and alcohol 
abuse, Agent Orange exposure and mustard gas exposure.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

At the hearing, the Board received additional evidence from 
the Veteran consisting of a Treatment Update from the Vet 
Center.  The evidence was accompanied by a waiver of the 
Veteran's right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the evidence in the 
first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The symptoms of PTSD experienced by the Veteran more 
closely approximated a disability manifested by evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for service 
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  An additional letter was sent to the 
Veteran in February 2008 that included VCAA notice and the 
provisions as set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board has also considered the holding by the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A letter was sent to the Veteran in June 2008 
including these notice requirements.  A claim for increased 
rating and a claim for a higher initial rating are similar in 
that the Veteran seeks a higher evaluation for his service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a September 2008 supplemental statement of the 
case issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in September 
2005 and August 2008.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that his service-connected PTSD should be 
afforded a higher evaluation.  Ratings for service-connected 
disabilities are determined by comparing the symptoms the 
Veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

As the Veteran timely appealed the rating initially assigned 
for PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The Veteran's service-connected PTSD is currently assigned a 
10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent rating is prescribed when there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).   

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

In this case, the Board finds that an increased initial 
evaluation is warranted.  

Treatment records dated in May 2005 reveal that the Veteran 
began a PTSD day hospital treatment plan.  He was easily 
angered and would destroy or break objects.  He was not 
suicidal, but had homicidal thoughts.  He also isolated 
himself from others and felt depressed daily.  He had 
intrusive thoughts and flashbacks of Vietnam.  He was 
irritable at times, agitated, angry, rageful and sad.  He 
experienced fatigue, lack of energy, and diminished 
concentration.  He indicated that he felt like a failure.  
The Veteran had sleep disturbances because of frequent 
nightmares, intrusive thoughts and difficulty falling asleep.  
He also had night sweats at times.  He experienced anxiety 
and felt tense and uncomfortable around other people.  He 
reported anxiety/panic attacks 3 times per week.  He reported 
startle responses and hypervigilant activity.  He reported 
seeing unexplained noises and moving shadows in his 
peripheral vision.  The Veteran was married 3 times, the 
longest of which lasted 10 years.  He indicated that he had 
problems maintaining work and family relationships.  He was 
assigned a GAF of 45.  

A VA Compensation and Pension Examination in September 2005 
revealed that the Veteran sought psychiatric treatment.  He 
took sleeping pills to sleep soundly.  Without the pills, he 
would experience intense nightmares.  During the examination, 
the Veteran was relaxed, animated and had full range of 
affect.  There were no signs of cognitive impairment.  There 
was no history of suicide attempts and no history of 
hallucination or delusions.  He had a personality disorder 
with antisocial traits and was also diagnosed with PTSD.  He 
was assigned a GAF of 75 based on his PTSD symptoms.  The 
examiner noted that the Veteran could be gainfully employed.  

In an August 2008 Compensation and Pension Examination, the 
Veteran was friendly, cooperative and his mood was neutral.  
His speech was articulate and his thought process was logical 
and goal oriented.  His motor functioning was grossly intact.  
He had mild memory deficits in short and long term memory.  
His social functioning was grossly intact and his thought 
process and communication skills revealed mild deficits in 
memory.  The Veteran had intermittent symptoms of depression 
and anxiety associated with combat experiences and 
situational problems.  He avoided other people and social 
events.  The Veteran denied elevated mood, grandiosity, 
impulsive behavior, generalized anxiety, panic attacks, and 
obsessive compulsive symptoms.  He denied auditory or visual 
hallucinations.  He had a history of assaultive behavior.  He 
had some past homicidal ideation, but no suicidal ideation.  
He reported occasional nightmares, but no persistent 
hyperarousal, avoidance, detachment or numbness.  The Veteran 
was assigned a GAF of 55 for mood disorder, not otherwise 
specified with anxious and depressive symptoms.  The Veteran 
was able to do activities of daily life, including personal 
hygiene.  The Veteran had not worked since 2005.  He 
indicated that he was unable to work because of his lack of 
ability to focus or work over 1 to 2 hours per day.  

In VA treatment records, the Veteran had serious symptoms of 
PTSD.  He had extreme arousal issues and intrusive thoughts.  
He could not tolerate being around other people and would 
isolate himself.  He also had serious anxiety, depression and 
nightmares.  He experienced irritability, avoidance, strong 
startle responses and hypervigilance.  In a psychological 
assessment, he was assigned a GAF of 43 and 47 in the past 
year.  

In an April 2009 treatment update from the Vet Center, the 
Veteran's psychiatrist and therapist indicated that the 
Veteran's symptoms of PTSD had increased.  He had extreme 
arousal issues with nightmares, flashbacks and anger.  He 
isolated himself and had an inability to be around others.  
He had poor and disrupted sleep and nightmares several times 
a week.  He had extreme startle responses and was labile when 
talking about emotional pain.  He was irritable, anxious and 
overly alert.  He had feelings of guilt.  He has symptoms of 
depression and frequent anxiety attacks when in public 
places.  He was assigned a current GAF of 51 and 57 in the 
past year.  

The Veteran testified that he had nightmares approximately 
twice per month.  He also experiences flashback at least once 
per week.  He had frequent startle responses.  He also had 
problems controlling his anger.  He experienced depression.  
He also testified that he avoided crowds and isolated 
himself.  He avoided social events.  He testified the he 
would get irritated easily and had anxiety.  He had few 
friends.  He had problems sleeping 

Based on the foregoing, a 30 percent evaluation is warranted 
for symptoms of PTSD.  The Board acknowledges that the 
September 2005 VA examination suggests that the Veteran's 
symptoms were less severe, however the remaining evidence 
before and after this VA examination show that his symptoms 
more closely approximate a higher evaluation for the entire 
appeal period.  The Veteran exhibited symptoms including 
depression, anxiety, panic attacks, chronic sleep impairment 
and isolation.  The Board finds that these symptoms more 
closely approximate a 30 percent evaluation.  Particularly, 
as shown by the evidence of record, the Veteran had social 
impairment and episodes of violence toward objects although 
he could generally function satisfactorily and have a normal 
conversation.  He had difficulty in establishing and 
maintaining effective social relationships.  

The Board finds that a 50 percent, or higher, evaluation is 
not warranted because there was no evidence of affected 
speech, memory impairment, obsessional rituals or suicidal 
ideation.  He could function independently and appropriately.  
Although there was some evidence of impaired impulse control, 
the majority of the symptoms do not warrant an increased 
evaluation.  There was no spatial disorientation or gross 
impairment in thought processes.  He did not have persistent 
delusions or hallucinations.  He also was not a persistent 
danger of hurting self or others.  As such, an evaluation 
higher than 30 percent is not warranted.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
examiners specifically found that the Veteran was employable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


ORDER

A 30 percent initial evaluation for service connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


